In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00207-CR
        ______________________________


            TRACY BONNER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 124th Judicial District Court
                Gregg County, Texas
              Trial Court No. 39456-A




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                        MEMORANDUM OPINION

        Tracy Bonner appeals his conviction of guilt for the offense of aggravated sexual assault of

a child, a first degree felony. See TEX. PENAL CODE ANN. § 22.021(a) (West 2011). Bonner was

sentenced     to    eleven     years’    confinement        in   the   Texas     Department       of    Criminal

Justice—Institutional Division. Bonner was represented by different appointed counsel at trial

and on appeal.

        Bonner’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.        Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Bonner on June 24, 2011. Bonner was informed of

his right to file a pro se response and of his right to review the record. Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        Bonner filed his pro se response on July 29, 2011, in which he complains that the case

brought against him was ―bogus,‖ and that his counsel was of no help to him. Bonner further

points out alleged factual inaccuracies in the Anders brief filed by appellate counsel.1 The crux of



1
 Bonner contends that neither Wanda Skinner nor Sherry Skinner was the mother of Jane Doe; Sherry gave a false
reason for coming to his house a month before he was arrested; he and Sherry exchanged words that day and she
denied it on the stand; Jane Doe could not remember what year she claims the events took place; it appears Jane Doe

                                                        2
Bonner’s response is an argument over his guilt based on the evidence presented at trial. We

construe this complaint as one pertaining to the legal sufficiency of the evidence.

         In determining whether an appeal is wholly frivolous, we independently review the clerk’s

record and the reporter’s record in deciding whether there are arguable (nonfrivolous) issues that

would support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

After independent review of the clerk’s record and the reporter’s record, we agree with counsel

that no arguable issues support an appeal.

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2



                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             August 19, 2011
Date Decided:               September 1, 2011

was coached in her testimony; Jane Doe did not help him feed his dogs; when Jane Doe’s grandmother found out he
was living with his girlfriend, this whole thing started; there was no evidence that he touched Jane Doe.
2
  Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                            3
Do Not Publish




                 4